     Case 3:18-cr-05343-LAB Document 51 Filed 09/18/21 PageID.205 Page 1 of 2




1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
       UNITED STATES OF AMERICA,                  CASE NO. 18cr5343-LAB
11
                                    Plaintiff,
12                                                ORDER GRANTING
                        vs.                       GOVERNMENT’S MOTION FOR
13                                                RECONSIDERATION AND
14     MANUEL ACOSTA-LOPEZ,                       STAYING THE COURT’S ORDER
                                 Defendant.       ISSUED SEPTEMBER 16, 2021
15                                                GRANTING DEFENDANT’S
16                                                MOTION FOR TEMPORARY
                                                  RELEASE [DKT. 50]
17
18
19
20
21          On September 16, 2021, this Court issued an order granting defendant's

22    motion for a temporary, 48-hour release from custody so he could visit his

23    father who is near death. The motion was served on the United States, but the

24    Government didn't have adequate time to respond before the Court granted it.

25    The United States has now filed a motion for reconsideration, pointing out that

26    the Court's hasty action was in derogation of 18 U.S.C. § 3622 and related

27    provisions of the Code of Federal Regulations. Having reviewed the

28    Government's arguments and the authorities cited, the Court agrees that it

                                            -1-
     Case 3:18-cr-05343-LAB Document 51 Filed 09/18/21 PageID.206 Page 2 of 2




1     acted improvidently and in derogation of governing law. The Court therefore
2     STAYS its September 16, 2021 Order temporarily releasing defendant from
3     Bureau of Prison's custody.
4              The defendant may apply to the Warden of the institution in which he
5     is being held for a temporary furlough pursuant to the statutory and regulatory
6     process set forth in 28 C.F.R. §§ 570.31 - 570.33, and seek dissolution of this
7     Stay if his properly filed request for furlough is denied in violation of law.
8           IT IS SO ORDERED.
9
10    Dated: September 18, 2021
11                                              HONORABLE LARRY ALAN BURNS
12                                              United States District Judge

13
14
15    CC: Warden, Lompoc USP
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -2-
